McKee, J.
This is a suit in equity to set aside a deed made by the defendant C. Lassen, to his co-defendant, on the ground • that it was made to hinder, delay, and defraud the plaintiff of his judgment.
At the trial, the plaintiff gave, no evidence that he was a judgment creditor of'the defendant C. Lassén, and the court found that he was not, and dismissed the suit. But the complaint contained the following allegations, which were not denied: — ,
“That on the 19th day of September, 1883, in' the Superior-Court of the city and county of San Francisco, State of California, said plaintiff recovered a judgment against the said-defendant C. Lassen, alias 1ST. C. Lassen, for $1,174.34, principal and interest,'and twelve dollars cost of suit, in an action wherein this plaintiff, and the defendant C. Lassen, alias N. C. Lassen, was named defendant. ......
“ That on the 19th day of September, 1883, said judgment was entered in the- office of the clerk of said Superior Court of the city-and county of San Francisco, State of California, and on the 15th day of November, 1883, a transcript of said judgment was filed in the office of the county recorder of San Mateo County, State of California, the county in which said defendants' lived at the time said action was begun and in which they still live.”
. If well pleaded these allegations are admitted to be true; and. we think they sufficiently present an issuable fact of the rendition of a judgment in favor of the plaintiff and against the defendant in a court of general jurisdiction.'
It is contended, however, that the-facts showing the jurisdic-.tion of the court should have been stated. In other words, it should have been stated that an action had been properly commenced to put in motion the jurisdiction of the court over the subject-matter of the action, and that the court had acquired jurisdiction of the parties to the action. But the allegation is broadly that the judgment was. recovered in an action pending *141between the parties in the Superior Court of the city and county of San Francisco, and the legal presumption is that that court being a court of general jurisdiction, had jurisdiction to render the judgment. In pleading a judgment of a court-of general jurisdiction there is, therefore, no necessity for averring the facts which confer jurisdiction; they are presumed by law, -
The findings of the court being against the admissions of the pleadings, the judgment appealed from is erroneous.
Judgment reversed and ¿cause remanded for further proceedings.
McKinstry, J., and Sharpstein, J., concurred.